NO. 07-12-00392-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                NOVEMBER 29, 2012


                         SASHA LEIGH BOWEN, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

          NO. A18619-1011; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS


      Appellant, Sasha Leigh Bowen, filed Notice of Appeal to appeal a judgment

revoking her community supervision for the offense of credit card abuse enhanced to a

third-degree felony because the offense was committed against an elderly individual, 1

and sentence of four years confinement in the Institutional Division of the Texas

Department of Criminal Justice and $750 fine. Appellant’s counsel filed a Motion to

Dismiss Appeal on November 15, 2012.



      1
          See TEX. PENAL CODE ANN. § 32.31 (West 2011).
         Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue.




                                                 Mackey K. Hancock
                                                     Justice


Do not publish.




                                            2